UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6703


JOHN C. PHELPS,

                  Plaintiff - Appellant,

          v.

FRANK L. PERRY, Secretary of the State of North Carolina
Department of Public Safety; NICOLE E. SULLIVAN, Director of
Prisons of the State of North Carolina Department of Public
Safety; JACKIE PARKER, Chief of Food Services for the State
of North Carolina Department of Public Safety; SUSAN R.
WHITE,   Superintendent   of   Mountain   View  Correctional
Institution; MICHAEL SLAGLE, Assistant Superintendent of
Programs at Mountain View Correctional Institution; MR.
LEDFORD, Food Service Manager at Mountain View Correctional
Institution; MS. N. MELTON, Acting Head Nurse at Mountain
View Correctional Institution, Each Defendant Being Sued
Individually and in Their Official Capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:14-cv-00133-FDW)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John C. Phelps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John C. Phelps appeals the district court’s order denying

his motion to amend his 42 U.S.C. § 1983 (2012) complaint after

the     district   court       dismissed     the     complaint,      pursuant   to

28 U.S.C. § 1915A(b)(1) (2012), for failure to state a claim.

We    have   reviewed    the    record     and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Phelps v. Perry, No. 1:14-cv-00133 (W.D.N.C. Apr. 22,

2015).       We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the   materials

before    this   court   and    argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         3